Citation Nr: 1456038	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-00 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) benefits based on housebound status prior to September 7, 2011.

2.  Entitlement to SMC benefits based on the need for regular aid and attendance (A&A).


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for SMC benefits based on housebound status or on the need for regular A&A.  

The current appeal derives from a submission on September 2009 by the Veteran's wife, on his behalf.  Specifically she completed and submitted an "examination for housebound status or permanent need for regular aid and attendance" which the RO appropriately accepted as a claim for SMC on the basis of either housebound status or the need for A&A.  Although the RO initially denied the Veteran's claim in the December 2009 decision on appeal, in September 2011 the RO granted SMC from September 7, 2011 forward on the basis of housebound status under 38 .U.S.C.A. § 1114(s) (West 2014).  

In so far as the September 2011 RO decision did not result in a grant of SMC back to the date of claim, the decision did not amount to a full grant of the benefits sought.  Thus, the matters of housebound status prior to September 7, 2011 and entitlement to SMC based on the need for regular A&A remain on appeal.  These issues were remanded by the Board in April 2014 and have since been returned for adjudication.


FINDINGS OF FACT

1.  Prior to September 7, 2011, the Veteran was had a single total disability rating, and his service-connected disability caused him to be housebound in fact.

2.  The Veteran's service-connected disabilities, by themselves, cause the need for aid and attendance.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation at the housebound rate have been met prior to September 7, 2011.  38 U.S.C.A. §§ 1114(s) , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.350, 3.351(i) (2014).

2.  The criteria for special monthly compensation at the aid and attendance rate have been met throughout the period on appeal.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.350, 3.352(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Veteran has several disabilities which have been service connected and ratings assigned during the period on appeal.  Specifically, Reiter's syndrome has been 60 percent disabling since May 15, 1970; prostate cancer has been 100 percent disabling since September 7, 2011, and noncompensably disabling since July 30, 2013; loss of bowel control has been 100 percent disabling since July 30, 2013; erectile dysfunction has been noncompensably disabling since July 30, 2013; and, loss of bladder control has been 60 percent disabling since July 30, 2013.  In addition, the Veteran was granted a total disability rating based in individual unemployability (TDIU) from May 15, 1970 until September 7, 2011.

Special Monthly Compensation Based on Housebound Status 
Prior to September 7, 2011

Special monthly compensation may be awarded under 38 U.S.C.A. § 1114(s) if a Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems (i.e., "Statutory Housebound") ; or, (2) is permanently housebound by reason of service-connected disability or disabilities (i.e., "Housebound in Fact").  38 U.S.C.A. § 1114(s) (West 2014).  

As an initial matter, the Veteran did not meet the Statutory Housebound criteria prior to September 7, 2011.  Before that date, the Veteran's only rating was for Reiter's syndrome (60 percent disabling), and TDIU.  A TDIU may act as the functional equivalent of a separate 100 percent rating under some circumstances.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (holding that "section 1114(s) does not limit 'a service-connected disability rated as total' to only a schedular rating of 100%, and the Secretary's current regulation permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating.").  However, here the Veteran's TDIU was based entirely on his service-connected Reiter's syndrome.  Thus, to consider the TDIU as a separate 100 percent rating would amount to a second evaluation for Reiter's syndrome, and violate the regulatory provisions of 38 C.F.R. § 4.14 (2014) regarding avoidance or pyramiding.

The remaining question is whether the Veteran was Housebound in Fact prior to September 7, 2011.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2014).  The Board reiterates, however, that threshold schedular criteria must still be met; namely that the veteran must have "a single service-connected disability rated as 100 percent."  38 C.F.R. § 3.350(i).  Here, the Veteran's award of TDIU for his single service-connected disability, Reiter's syndrome, prior to September 7, 2011, amounts to a single service-connected disability rated as 100 percent.

In statements and submissions from the Veteran's spouse, she has reported that the Veteran suffers from dementia, confusion, and dizziness.  She has also stated that his inability to control his bowels or bladder heavily restrict his ability to leave the house, and that his limited time outside the home is primarily associated with attending to medical appointments.

In July 2014 the Veteran's file was reviewed by a VA examiner pursuant to the Board's April 2014 remand orders.  The examiner noted that the Veteran's activities and functions were restricted due to impaired balance, generalized weakness, vision loss, multiple joint pain, and both bowel and urinary incontinence.  The examiner confirmed that the Veteran could feed himself, but not prepare his own meals.  He also required assistance from his wife for bathing, dressing, toileting, and "other hygiene needs."  A decrease in upper extremity grip strength and fine motor movements caused his inability to dress or shave himself, and the examiner indicated that he only left the house for medical appointments.  On review of the entire record, the examiner opined that it "is at least as likely as not that the Veteran was housebound prior to September 7, 2011 based on his historical statements, review of the medical record and the apparent progression of his service connected disabilities (Prostate cancer and treatment, loss of bladder and urinary control due to prostate cancer, Reiter's Syndrome - due to prostate cancer and treatment)."

The regulatory and statutory provisions defining Housebound in Fact, indicate that the Veteran must be substantially confined to his dwelling and the immediate premises as a direct result of his service-connected disability or disabilities.  These provisions do not indicate that such confinement must be the result of only service-connected disabilities.  The distinction is important, as prior to September 7, 2011, the Veteran's sole service-connected disability was Reiter's syndrome, and not Prostate cancer, loss of bladder control, or loss of urinary control.  Nonetheless, the July 2014 examiner's opinion clearly indicates that the Veteran was "housebound prior to September 7, 2011 based on . . . his service connected disabilit[y] . . . Reiter's Syndrome."  Consideration of lay statements from the Veteran's wife and treatment records are consistent with and generally corroborate the examiner's conclusion.

Accordingly, resolving doubt in the Veteran's favor, entitlement to SMC under 38 U.S.C.A. § 1114(s), on the basis of being housebound is granted throughout the period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Special Monthly Compensation Based on the Need for the Regular Aid and Attendance by Another Person

In addition to SMC based on housebound status, SMC may also be awarded under 38 U.S.C.A. § 1114(l) (West 2014) on the basis of need for aid and attendance.  See also 38 CFR §§ 3.350(b), 3.352 (2014).  Such a need means helplessness or so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.351(b) (2014).

The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need, however the need must be caused solely by service connected disabilities.  Id.

In statements and submissions from the Veteran's spouse, she has reported she attends to the Veteran's basic needs, including assisting with dressing, bathing, shaving, and other hygiene needs.  In October 2009, the Veteran had a stroke resulting in left medial longitudinal fasciculus lesion and confusion due to transient temporal lobe ischemia.  After the event, a VA physician reported that the Veteran had "potential to improve independence with [activities of daily living] and mobility and to increase safety in the home to decrease burden of care onto his wife."  Nonetheless, treatment records and lay statements following the October 2009 ischemic event document a sharp decline in the Veteran's cognitive functioning and independence.  In November 2009, the Veteran was reportedly having short-term memory problems and decline in vision following his stroke.  He demonstrated a severe word-finding disorder, and on cognitive testing he could not recall the name of one of his daughters.  The Veteran's wife stated that she had quit employment in order to provide the Veteran with constant supervision.  While his symptoms were severe, the Board notes that the Veteran's stroke has not been service-connected nor has such a contention been raised by the record.

In an August 2010 examination, a private physician indicated that while the Veteran was able to feed himself, he was not able to prepare his own meals and needed assistance in bathing and attending to other hygiene needs.  Regarding the pathologies which affect the Veteran's ability to perform self-care, the private physician identified the loss of bladder control, and his poor memory.  In January 2011, the Veteran was examiner by an Advanced Registered Nurse Practitioner, who also confirmed his ability to feed himself but not prepare his own meals, as well as the need for assistance in bathing and attending to other hygiene needs.  At that time, the Veteran was struggling with fine motor movements, and was unable to ambulate or leave his home without assistance.

In February 2011, the Veteran was receiving six hours per week of assistance with bathing personal care, and activities of daily living.  The healthcare worker was also assisting with meal preparation and light housekeeping due to the Veteran's "medical needs."

In a January 2011 statement, the Veteran's wife reported that his service-connected arthritic disability (Reiter's syndrome) had made his knees so stiff in the morning, that he was unable to walk the "40 [feet] to the restroom from the bed, so before he can get there he is all wet."  She also indicated that the Veteran had fallen both while bathing and elsewhere in his home, telling her that his knees had given out.  The Veteran was able only to shower, and not take a bath, out of concern that he may fall attempting to lift his legs high enough to step into the bathtub.

In July 2014 the Veteran's file was reviewed by a VA examiner pursuant to the Board's April 2014 Remand directive.  The examiner noted that the Veteran's activities and functions were restricted due to impaired balance, generalized weakness, vision loss, multiple joint pain, and both bowel and urinary incontinence.  The examiner confirmed - yet again - that the Veteran could feed himself, but not prepare his own meals.  He also required assistance with bathing, dressing, toileting, and "other hygiene needs."  A decrease in upper extremity grip strength and fine motor movements caused his inability to dress or shave himself, and the examiner indicated that he only left the house for doctor's appointment.  On review of the entire record, the examiner opined that it "is at least as likely as not that the Veteran has permanent need for regular A&A due to his service connected disabilities to include loss of bowel control associated with prostate cancer; Reiter's Syndrome; loss of bladder control associated with prostate cancer."

The foregoing opinion recognizes that the Veteran's need for regular aid and attendance is related to a cluster of service-connected disorders, of which only Reiter's syndrome had been service connected prior to July 30, 2013.  Nonetheless, having reviewed the record, the Board finds that the Veteran's Reiter's syndrome has restricted his capacity dress or undress himself and attend to the wants of nature independently of those disabilities for which service-connection became effective in July 2013; loss of bowel control and loss of bladder control - both associated with service-connected prostate cancer.

Thus, entitlement to SMC under 38 U.S.C.A. § 1114(l), on the basis of need for aid and attendance is granted throughout the period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting, in full, the benefits sought on appeal and VA has no further duty to notify or assist.


ORDER

SMC benefits, pursuant to 38 U.S.C.A. § 1114(s), are granted prior to September 7, 2011, subject to the law and regulations governing the payment of monetary benefits.

SMC benefits, pursuant to 38 U.S.C.A. § 1114(l), are granted, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


